Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 12, 2015

                                      No. 04-15-00159-CV

                                       Ronald MENSCH,
                                           Appellant

                                                v.

                         STATE FARM & CASUALTY COMPANY,
                                      Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CI02326
                          Honorable Stephani Walsh, Judge Presiding

                                         ORDER
        The clerk’s record was due May 4, 2015, but it was not filed. On May 6, 2015, the clerk
filed a notification of late record stating the record was not filed because appellant has not paid
or made arrangements to pay the clerk’s fee to prepare the record and appellant is not entitled to
the record without paying the fee.

        We order appellant, Ronald F. Mensch, to provide written proof to this court on or before
May 22, 2015, that either (1) the clerk’s fee has been paid or arrangements satisfactory to the
clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record
without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1 and 35.3(a). If appellant fails to
file such proof within the time provided, this appeal will be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b).


                                                     _________________________________

                                           Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court